Citation Nr: 0122314	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  00-02 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for cerebral choroid plexus 
papilla as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to August 
1969.  The veteran served in Vietnam from February 1969 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Boise, Idaho.  The Board reviewed the matter in March 2001 
and remanded the case for further development. 


FINDINGS OF FACT

1.  The veteran has recurrent choroid plexus papilloma, 
status post resection in 1999 and metastases from the choroid 
plexus papilloma into the cervical and thoracic cord, status 
post radiotherapy.

2.  A disability resulting from herbicide (including Agent 
Orange) exposure was not incurred or aggravated by service.  


CONCLUSION OF LAW

Residuals of cerebral choroid plexus papilla were not 
incurred or aggravated by service, including as a result of 
herbicide exposure.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service, a combination of manifestations 
is required, sufficient to identify the disease entity, and 
observation is required, sufficient to establish chronicity 
at the time.  38 C.F.R. § 3.303(b) (2000).  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange) unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2000); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).  Specifically, the 
following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.309(e) (2000).  All of the presumptive cancers, 
with the exception of respiratory cancers (which have a 30-
year presumptive period), may be presumed to have been 
incurred during active military service as a result of 
exposure to herbicide agents, if manifest to a degree of 10 
percent or more at any time subsequent to exposure to 
herbicide agents during active service.  38 C.F.R. § 
3.307(a)(6)(ii) (2000).  

The Board notes that Type II diabetes has been added to the 
list of presumptive diseases.  66 Fed. Reg. 23,166 (May 8, 
2001) (to be codified at 38 C.F.R. § 3.309(e)).  While the RO 
did not consider this addition to the list, the Board finds 
that the veteran was not prejudiced since this addition does 
not bear upon the disability at issue in this matter.  
Bernard v. Brown, 4 Vet. App. 384 (1983).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. § 3.102 (2000).

Service medical records disclose no pertinent information.

Post-service medical records reveal that the veteran 
consulted a physician in 1989 with complaints of frequent 
loss of balance when ascending stairs, frequent headaches, 
mild nausea and a decrease in visual acuity.  Magnetic 
resonance imaging (MRI) performed in February 1990 was 
interpreted to reveal a midline large posterior fossa 
involving the vermis and the roof of the fourth ventricle.  
The veteran was admitted to UUMC hospital in March 1990.  
Upon admission the veteran presented with a one-year history 
of lightheadedness followed by disequilibrium, which began 
about six months before and became progressively worse.  He 
reported occasional nausea, vomiting, headaches, and some 
loss of visual acuity and depth perception.  He noted that at 
times, he also walked as if he were intoxicated.  He reported 
having difficulty with daily activities recently due to loss 
of balance.  

During hospitalization, a midline suboccipital craniectomy 
for resection of a fourth ventricular tumor was performed.  
The veteran was discharged to inpatient rehabilitation.  The 
discharge diagnosis included: 1) rehabilitation after removal 
of a choroid plexus papilloma from the fourth ventricle, (2) 
history of seizures times two, post surgery, therapy with 
Dilantin, (3) possible chemical meningitis, (4) diploma 
secondary to possible longitudinal vesicular tracks, and, (5) 
residual cognitive deficits in higher level paths.  

The veteran continued with rehabilitation therapy as an 
outpatient.  In March 1991, the veteran continued to have 
significant cerebellar deficits, consisting of dysarthria, 
ataxia, and difficulty swallowing.  A July 1991 magnetic 
resonance imaging (MRI) of the brain was interpreted to show 
stable postoperative changes with encephalomalacia of the 
cerebellar vermis, with no evidence of tumor recurrence or 
hydrocephalus.

A neurosurgeon, Dr. J.D.M., evaluated the veteran in February 
1999.  The medical history disclosed that the veteran had a 
difficult time through the March 1990 surgery and early 
postoperative months.  Dr. M interpreted the veteran's 
reported postoperative difficulties as cerebellar mutism, a 
profound truncal ataxia postoperatively with an inability to 
walk, and diplopia due to what sounded like a partial right 
third cranial nerve palsy.  Dr. M recommended surgery to 
debulk the posterior fossa lesion followed by radiation 
therapy to the posterior fossa and probably to the entire 
cranial spinal axis.

In March 1999, the veteran was admitted to UUMC for surgery.  
The veteran underwent a midline suboccipital craniectomy for 
excision of the choroid plexus papilloma.  The recurrence was 
bilateral with the bulk of the tumor on the left more than 
the right and extending out of the foramen of Luschka.  A 
subtotal resection was performed.  The veteran tolerated the 
procedure very well.  The veteran's discharge diagnosis was 
choroid plexus papilloma in the posterior fossa.

The veteran underwent craniospinal irradiation at the SIRCC 
in May 1999. 

Clinical records from 1999 and early 2000 include a physical 
examination and various studies demonstrating the then 
current manifestations of the disability.  They do not 
contain medical opinions concerning the etiology of the 
disability.

The record contains August 1999 medical opinions from two VA 
physicians.  After reviewing the veteran's pathology report, 
which identified his tumor as choroid plexus papilloma, Dr. 
B. described the veteran's tumor as an extremely rare neuro 
epithelial tumor usually occurring in children, but with some 
familial penetrance.  He stated that 95 percent are grade 1 
or papilloma with occasional local recurrence and malignant 
choroid plexus tumors are extraordinarily rare.  He noted 
that the veteran's tumor was not malignant.  Association with 
Agent Orange, according to Dr. B, is unknown.  Dr. A.P. added 
a footnote that the veteran's tumor was not soft-tissue 
sarcoma.  

The opinion of Dr. E.S., a private physician, from February 
2000, stated that current literature concerning herbicide 
agent exposures compared to the veteran's diagnosis did not 
rule out chemical exposure as a possible cause for the 
development of choroid plexus papilloma.  Dr. S. noted that 
the natural history of choroid plexus papilloma in adults was 
very poor, since it is extremely rare outside the pediatric 
population.  Given the rarity of the disease and its slow, 
extended growth rate, Dr. S. believed that there is 
insufficient evidence to rule out certain herbicide exposures 
as the causative agent.  Dr. S. believed that the benefit of 
the doubt should be extended to the veteran.  He indicated 
that current research does not preclude a relationship 
between herbicide exposure and choroid plexus papilloma and 
future research might demonstrate a relationship.  

The opinion of Dr. R.L.J., a private physician, from February 
2000, stated that Dr. J.M., the doctor's partner, treated the 
veteran.  The veteran had a history of "choride" plexus 
papilloma, first resected in 1990 by Dr. P.H.  Nine years 
later, the veteran had recurrence and Dr. M. performed a 
repeat resection in March 1999.  Dr. J. opined that no one 
could say how long the tumor took to grow.  Tumors can be 
slow growing and nine years passed between the first and 
section resection.  Dr. J. stated that he was unable to prove 
or disprove that the veteran's tumor has any relationship to 
the criteria listed in "§ 3.309E."  Dr. J. noted that he 
has a number of patients with the same type of tumor that 
were never exposed to Agent Orange.  He stated that he always 
counsels them that no one knows exactly why they are there.  
Giving the benefit of the doubt to the veteran, Dr. J. stated 
that he supposed the tumor could be related to Agent Orange 
exposure in Vietnam, since no one could prove or disprove a 
relationship.  The physician acknowledged that he had no 
expertise in the pathophysiology of Agent Orange and would 
have difficulty supporting a causation argument either way.  

The veteran underwent a VA examination in May 2001 by a 
physician's assistant.  The medical history reveals that the 
veteran consulted a physician in 1989 with complaints of 
frequent loss of balance, headaches, nausea, and visual 
changes.  A MRI was performed in February 1990 that revealed 
a tumor.  The veteran was hospitalized in March 1990 for 
resection of the tumor.  Surgery revealed a midline posterior 
fossa tumor, involving the vermis and the roof of the fourth 
ventricle.  Pathology found it to be cerebral choroid plexu 
papilloma.  The veteran reported that his symptoms did not 
improve from that time, but gradually worsened.  A July 1991 
MRI revealed no tumor recurrence.  The veteran and his wife 
reported that there was no involvement of the spine at that 
time.  He consulted a physician in early 1999 with a recent 
hearing loss and persistent and gradually worsening deficits.  
A MRI disclosed recurrence of the tumor in the posterior 
fossa and choroid plexus.  A craniectomy and excision of the 
tumor were performed in March 1999.  Tumor metastasis was 
later found, involving the neck and back.  

Recently, the veteran underwent radiation therapy to the 
spinal lesions.  He had experienced a gradual decline and 
most recently, numbness and tingling into the left upper 
extremity and left leg.  His current functional status is 
that he is unable to stand due to a lack of coordination.  He 
believed that he has full strength in his upper and lower 
extremities, but can not walk because he lacks coordination.  
He can crawl.  He denied any bowel or bladder dysfunction.  
Because of coordination problems, he has a difficult time 
feeding himself.  He has blurred vision and is unable to 
read.  He also has sexual dysfunction.  He denied any limited 
motion in his extremities.

The veteran's wife had noticed personality changes recently 
and questioned whether the changes resulted from depression 
or the brain tumor.  She reported that she is unsure when his 
initial symptoms began, but she noticed personality changes 
and possibly depression about eight years before he saw a 
physician in 1989.  She could not recall any specifics, but 
she did recall that the veteran seemed to be falling asleep 
much faster than he ever had; his reflexes seemed somewhat 
slower and he began having headaches a few years before 1989.  
She reported that he has a high pain tolerance.

The assessment following a detailed physical examination was 
recurrent choroid plexus papilloma, status post resection in 
1999; metastases from the above into the cervical and 
thoracic cord, status post radiotherapy.  The examiner noted 
that a pathology consultation was obtained from Dr. F.B., who 
indicated that the type of tumor that the veteran had was not 
associated with Agent Orange.  Sarcomas have an association 
with Agent Orange; the type of tumor the veteran has is not 
considered a sarcoma.  The examiner also noted that the 
veteran's symptoms did not manifest themselves for many years 
after his period of service, then opined that it is less 
likely than not that the brain tumor has any association with 
his period of service.

II.  Analysis

The Board finds that the veteran's claim has been adequately 
developed pursuant to the recently enacted, Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A. 
5107 (West Supp. 2001) (hereafter VCAA).  VA issued 
regulations to implement the VCAA in August 2001. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The RO advised the veteran, by letter in June 1999, of what 
type of evidence was needed to substantiate his claim.  The 
veteran was advised in the December 1999 rating decision and 
the February 2000 statement of the case, of why the record 
did not support service connection.  The veteran has not 
alleged the existence of Federal records or any other records 
that could substantiate his claim.  Accordingly, the RO has 
secured a complete record and the requirement under the VCAA 
that the RO advise the claimant of how responsibilities in 
developing the record are divided is moot.  The veteran has 
been provided multiple VA examinations and medical opinions.  
He was advised of the governing criteria and the result of 
the evaluation in the supplemental statement of the case.  In 
light of the above, the Board finds that the RO has fully 
discharged all the duty to assist and notification 
requirements of the new legislation and regulations.  Since 
all of the substantive provisions of the VCAA have been 
discharged in this matter, it is not prejudicial for the 
Board to decide the case at this time.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The Board notes that the veteran's disorder was not diagnosed 
until 1990, approximately 20 years after service.  The 
contemporary clinical records indicate the first 
manifestations were approximately a year or less earlier.  
There is lay evidence of recollections of possible 
manifestations up to about eight or nine years prior to 
initial diagnosis, but still many years after separation from 
service.  A review of service medical records provided no 
pertinent evidence to support direct service connection.  The 
veteran has not advanced a claim on the basis of incurrence 
or aggravation of the disability in service and there is no 
medical diagnosis or opinion that suggests, much less 
supports such a causal relationship.  

Therefore, the pivotal issue in this case is whether the 
veteran's current disability is associated with exposure to 
herbicide agents (including Agent Orange), which the veteran 
claims to have been exposed to while serving in Vietnam.  A 
review of the record shows that the physicians in this matter 
took markedly different approaches to the question of 
causation or association.  Dr. A.P. noted that the veteran's 
tumor was not a soft tissue sarcoma, as noted in 38 C.F.R. 
§ 309(e).  In coordination with Dr. P, Dr. B. stated that 
association with Agent Orange was unknown.  Dr. E.S. opined 
that the veteran should be given the benefit of the doubt 
because medical literature does not rule out chemical 
exposure as a possible causation of the veteran's tumor.  He 
concluded that future research might demonstrate a 
relationship.  Dr. R.L.J. conceded that he has no expertise 
in the pathophysiology of Agent Orange, but states that the 
veteran should be given the benefit of the doubt because no 
one can prove or disprove a causal link to Agent Orange and 
no one can say how long a tumor takes to grow. 

The Board finds that the opinions expressed by Dr. S. and Dr. 
J. have less probative value than the opinions of Dr. F.B. 
and Dr. P.  The Board deems the opinion noted in the May 2001 
report by the physician's assistant to be simply restatements 
of the opinion of Dr. F.B., and thus not a separate and 
distinct opinion entitled to separate weight.  In this 
regard, the Board notes that Dr. J, by his own admission, is 
not an expert on the pathophysiology of Agent Orange, and 
stated that he cannot support any position on causation 
either way.  Dr. S. also fails to take a position; rather, he 
states that current literature cannot rule out a link and 
speculates that one day research might demonstrate a link.  

Although both Dr. J. and Dr. S. express opinions in terms of 
"reasonable doubt," the Board notes that the doctrine of 
reasonable has a specific meaning.  According to 38 § C.F.R. 
3.102:  

It is the defined and consistently applied 
policy of the Department of Veterans Affairs 
to administer the law under a broad 
interpretation, consistent, however, with the 
facts shown in every case.  When, after 
careful consideration of all procurable and 
assembled data, a reasonable doubt arises 
regarding service origin, the degree of 
disability, or any other point, such doubt 
will be resolved in favor of the claimant.  
By reasonable doubt is meant one which exists 
because of an approximate balance of positive 
and negative evidence which does not 
satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the 
range of probability as distinguished from 
pure speculation or remote possibility.  It 
is not a means of reconciling actual conflict 
or a contradiction in the evidence; the 
claimant is required to submit evidence 
sufficient to justify a belief in a fair and 
impartial mind that the claim is well 
grounded.  Mere suspicion or doubt as to the 
truth of any statements submitted, as 
distinguished from impeachment or 
contradiction by evidence or known facts, is 
not justifiable basis for denying the 
application of the 
reasonable doubt doctrine if the entire, 
complete record otherwise warrants invoking 
this doctrine.  The reasonable doubt doctrine 
is also applicable even in the absence of 
official records, particularly if the basic 
incident allegedly arose under combat, or 
similarly strenuous conditions, and is 
consistent with the probable results of such 
known hardships.  (Emphasis added.)

The Board notes that reasonable doubt is not a substitute for 
positive evidence in support of the claim, apart from the 
absence of official records in some contexts.  For example 
here exposure to herbicide agents, including Agent Orange, is 
not contested.  It also is applicable where there is a 
substantial doubt and one within the range of probability, 
not where there is only pure speculation or remote 
possibility.  Both Dr. J. and Dr. S. concede there they 
currently are aware of no medical evidence affirmatively 
indicating a relationship between herbicide (Agent Orange) 
exposure and the disability in question here.  Dr. S. states 
essentially that he is aware of no evidence disproving a 
relationship.  The Board must respectfully point out that the 
complete absence of evidence disproving a claim is not a 
substitute for the complete absence of positive evidence 
supporting the claim.  The burden of proof is on the claimant 
to come forward with evidence to support the claim.  The 
circumstances that Dr. S. describes is not that of some 
balance of positive and negative evidence where the doctrine 
of reasonable doubt may be applicable, but of an evidentiary 
void of neither positive or negative evidence where the 
doctrine of reasonable doubt is not applicable.  Likewise, an 
argument that at some point in the future there may be 
evidence to support the claim is purely speculative and thus 
can not rise to the level of creating a reasonable doubt.   

In contrast to the medical opinions of Dr. J. and Dr. S., Dr. 
F.B. and Dr. P. state that the veteran does not have a 
sarcoma, a disorder known to be linked to herbicide (Agent 
Orange) exposure.  Dr. F.B. appears to take a more reasoned 
approach, by evaluating a detailed medical history in light 
of known information about Agent Orange.  In other words, he 
notes the absence of positive evidence supporting a 
relationship between the disability here and herbicide 
exposure and the evidence he finds persuasive demonstrating 
the lack of relationship to service.  Accordingly, the Board 
finds that the weight of the most probative evidence is 
against a finding that choroid plexus papilloma is a disorder 
linked to herbicide (Agent Orange) exposure.   In such 
circumstances, the benefit of the doubt doctrine is not for 
application.  
  

ORDER

Entitlement to service connection for cerebral choroid plexus 
papilla, as a result of exposure to Agent Orange, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

